Citation Nr: 1606945	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-21 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES
 
1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a back injury.
 
2. Entitlement to service connection for residuals of a back injury.
 
3. Entitlement to service connection for bilateral carpal tunnel syndrome.
 
4. Entitlement to service connection for major depressive disorder.
 
5. Entitlement to service connection for a gastrointestinal disorder.
 

REPRESENTATION
 
Appellant represented by:  New York State Division of Veterans' Affairs
 
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1966 to June 1968.
 
This case comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.
 
In August 2014, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.
 
The issue of entitlement to service connection for residuals of a back injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. In March 1998, VA declined to reopen the issue of entitlement to service connection for residuals of a back injury.  The Veteran appealed the decision and VA issued a statement of the case, but the appellant did not file a substantive appeal within 60 days.
 
2. Evidence received since the March 1998 decision was unavailable to agency decisionmakers at that time and relates to an unestablished fact necessary to establish the claim.
 
3. During the August 2014 hearing, prior to the promulgation of a decision in this appeal, the appellant's authorized representative withdrew the claims for entitlement to service connection for bilateral carpal tunnel syndrome, major depressive disorder and for a gastrointestinal disorder.
 
 
CONCLUSIONS OF LAW
 
1. The March 1998 rating decision declining to reopen the issue of entitlement to service connection for residuals of a back injury is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).
 
2. Evidence received since the March 1998 decision is new and material and the claim for entitlement to service connection for residuals of a back injury is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a) (2015).
 
3. The criteria for withdrawal of an appeal by the appellant regarding claims of entitlement to service connection for bilateral carpal tunnel syndrome, major depressive disorder and for a gastrointestinal disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Withdrawal
 
The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.
 
During the August 2014 Travel Board hearing, the Veteran's representative withdrew the appeals of the denial of entitlement to service connection for bilateral carpal tunnel syndrome, major depressive disorder and for a gastrointestinal disorder.  As such, with respect to those issues, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  For this reason, the Board no longer has jurisdiction to review those appeals and they are dismissed.
 
Reopening
 
An unappealed rating decision may not generally be reopened and allowed.  38 U.S.C.A. § 7105(c).  The provisions of 38 U.S.C.A. § 5108, however, provide that if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.
 
"New evidence means evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).  
 
In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
The Veteran filed his initial claim for service connection for residuals of a back injury in March 1969.  VA denied that claim in June 1969.  In November 1997, he filed a claim he described as a request for an increased rating for residuals of a back injury.  VA construed this claim as a request to reopen the previously denied claim for service connection for a back injury.  In March 1998, VA issued a rating decision denying the request to reopen the back injury claim.
 
In April 1998, the Veteran was notified of the decision and his appellate rights.  He then filed a timely notice of disagreement and, in November 1998, VA issued a statement of the case.  Thereafter, the Veteran did not file a substantive appeal or submit new and material evidence within sixty days of the statement of the case or within one year of the rating decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105.
 
As of March 1998, agency decisionmakers had copies of service treatment records, including an enlistment examination report which described a pre-existing back injury at L-5, a result of car accident before the Veteran joined the service.  Subsequent records show a second back injury in the Spring of 1967.  He was diagnosed with an acute lumbosacral strain or sprain.  A May 1967 radiographic report indicates slightly narrowed lumbosacral interspace.  VA arranged a medical examination of the Veteran in May 1969.  But the examination report indicated that there were no records of treatment for the Spring 1967 back injury, suggesting that the examiner did not have access to complete service treatment records.  Agency decisionmakers in 1998 also had access to medical records from physicians in private practice, most of them from the 1990s.  They also had a letter from the physician who treated the Veteran for back pain after his pre-service automobile accident.
 
To support his request to reopen, the Veteran provided an August 2012 letter from a treating physician.  This physician opined that the appellant's current back pain is causally related to the back injury in service.  At the time of the March 1998 decision, the claims file did not include any medical opinion suggesting that a causal connection existed between the Veteran's in-service injury and a current disability of the back. 
 
Accepting the credibility of the newly submitted evidence for the limited purpose of determining whether new and material evidence has been received to reopen the claim, see Justus, 3 Vet. App. at 513, the August 2012 opinion of the Veteran's physician relates to "an unestablished fact necessary to establish the claim" because the presence of a causal connection between a current disability and service is an essential element of the claim and there was no medical evidence that such a relationship existed at the time of the most recent prior denial of the appellant's claim.  See 38 C.F.R. § 3.156(a).
 
Because the Board is reopening and remanding the claim decided today, it is unnecessary to discuss whether VA complied with its duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA).
 

ORDER
 
New and material evidence having been submitted, the claim for service connection residuals of a back injury is reopened.
 
The appeal of the denial of service connection for bilateral carpal tunnel syndrome is dismissed.
 
The appeal of the denial of service connection for major depressive disorder is dismissed.
 
The appeal of the denial of service connection for a gastrointestinal disorder is dismissed.
 
 
REMAND
 
The Veteran has argued that he suffered only a minor back injury before he joined the service, and that residuals of that injury were  aggravated beyond its normal progression by a much more serious back injury in the Spring of 1967.  
 
"A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014).
 
Because the pre-existing back injury was noted on the medical examination report at the time of his induction into service in 1966, the presumption of soundness does not apply, see 38 U.S.C.A. § 1111 (West 2014), and the "the appellant bears the burden of showing that his preexisting condition worsened in service. . . ."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012)
  
Unfortunately, it is unclear from the medical evidence whether the in-service back injury aggravated, i.e., permanently worsened beyond the normal progression of that disease, the pre-existing back injury.  At his August 2014 Travel Board hearing, the appellant testified that his pre-existing disorder was a minor injury, "just a strain in the back, like a muscle spasm."  The pre-existing injury took place as a result of an automobile accident in October 1962.  The Veteran argues that his ability to excel in college football after the date of that injury, and his need for an extended hospitalization after his in-service back injury, strongly suggests that aggravation occurred.  The August 2012 opinion from the Veteran's current treating physician does not mention the pre-existing injury or his theory of aggravation.  
 
A February 1966 letter from the physician who treated him in the late 1960s arguably offers some support for the appellant's argument.  According to the physician, the Veteran seemed to have "recovered from [the October 1962 auto accident] with minimal difficulties and no permanent residual was noted."  In February 1963, however, he returned to the physician "complaining of low back pain, which had been present off and on since the automobile accident in October, 1962."  Subsequent x-rays revealed "some narrowing of the intervertebral space between L 5 and S 1 with no evidence of any neurological changes."  
 
After his in-service back injury, military medical personnel noted that, "[the Veteran] states he was told at Mayo Clinic he had 'disc trouble' which may recur later - this was before the Army, so this should be a condition which existed prior to service."  But a treatment record only one day earlier described the injury as "Service aggravated."  
 
When the record contains competent evidence that the claimant has a current disorder which may be associated with service, but lacks sufficient medical evidence to make a decision on the claim, VA must obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Given the unclear state of the medical evidence, the Board will remand this case for an VA examination. 
 
Finally, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).  If the post-remand examiner determines that the Veteran's pre-existing back injury residuals were aggravated by service, he or she should provide an opinion on the baseline and current levels of severity of the back injury.
 
Accordingly, the case is REMANDED for the following action:
 
1. The Veteran should be afforded a VA examination by an orthopedist.  The orthopedist should have access to Virtual VA and VBMS as well as a list of the Veteran's service-connected disabilities.  The orthopedist must specify in his or her report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The orthopedist should identify all current back disorders.  For each diagnosed disorder, the orthopedist should opine whether it is at least as likely as not that any each such disorder is related in any way to the Veteran's active duty service, to include whether a back injury associated with an October 1962 automobile accident was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by a second back injury in April or May 1967.
 
If aggravation is found, the orthopedist must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the orthopedist should indicate the degree of such increase in severity due to the natural progress of the disease.
 
The orthopedist should provide a complete rationale for any opinion provided.  In explaining his or her opinion on aggravation, the orthopedist's rationale must address the lay statements of the Veteran, including his ability to participate and reportedly excel in college football after the October 1962 automobile accident but before he joined the service.  The orthopedist should also discuss the February 1966 letter of the physician who treated the Veteran after that accident, the length of the appellant's hospital stay after his Spring 1967 in-service back injury, the language of the May 3, 1967 treatment note indicating  "Service aggravated" and the May 4, 1967 treatment note indicating that the Veteran's back injury "should be a condition which existed prior to service."    
 
2. After the development requested has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this remand.  The AOJ must ensure that the examiner documented their consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
3. Thereafter, the AOJ must readjudicate the claim.  If any benefit sought on appeal is denied, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


